DETAILED ACTION
This Office action is in response to the election filed 30 September 2022. Claims 1-20 are pending in the application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, on which claims 15-20 are readable, in the reply filed on 30 September 2022 is acknowledged.

As a preliminary matter, Applicant is reminded of MPEP §2114 and §2115.  The claims of the instant application are drawn to an apparatus.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).   Also see MPEP §2115: “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 15 is drawn to a laser irradiation system comprising a laser irradiation control unit configured to control the stage and the laser apparatus and perform processing of; reading, as a first irradiation condition for laser doping, first fluence that is fluence per pulse of the pulse laser beam with which the irradiation region is irradiated and a first irradiation pulse number that is the number of irradiation pulses the irradiation region is irradiated, the number being equal to or larger than two, the first fluence being equal to or larger than a threshold at or beyond which ablation occurs to the impurity source film when the irradiation object is irradiated with the pulse laser beam in the same number of pulses as the first irradiation pulse number and smaller than a threshold at or beyond which damage occurs to a surface of the semiconductor substrate; calculating a first scanning speed Vdx based on Expression (e) below when Bx represents a width of the irradiation region in a scanning direction, Nd represents the first irradiation pulse number, and f represents a repetition frequency of the pulse laser beam; and moving the irradiation object at the first scanning speed Vdx relative to the irradiation region while irradiating the irradiation region with the pulse laser beam at the repetition frequency f, wherein Vdx = f · Bx/Nd. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, since  it was unclear whether creating the claimed system or performing the recited method is necessary for infringement.  As a result, it was unclear whether infringement requires creating the claimed laser irradiation system or performing the recited method steps of reading, calculating, and moving. See MPEP 2173.05(p)
In UltimatePointer, LLC v. Nintendo Co., 816 F.3d 816, 118 U.S.P.Q.2d 1125 (Fed. Cir. 2016), the Federal Circuit explained that in hybrid claims, the key distinction is whether the claim recites a capability of the claimed structure (in which case the claim is not indefinite) or instead recites the activities of a user (in which case the claim is indefinite). The court’s opinion analyzed several of the pertinent cases: In IPXL Holdings, LLC v. Amazon.com, Inc., 430 F.3d 1377, 77 U.S.P.Q.2d 1140, 19 ILRD 59, 2005 ILRC 3023 (Fed. Cir. 2005), the indefinite claim was a system claim which recited that “the user uses the input means.” Similarly, in In re Katz (Fed. Cir. 2011) , the indefinite claim was a system claim which recited that “callers digitally enter data.” Thus, in both of these cases, the invalid claims required some user action. On the other hand, in Microprocessor Enhancement Corp. v. Tex. Instruments Inc., 520 F.3d 1367, 86 U.S.P.Q.2d 1225 (Fed. Cir. 2008), a claim directed to a processor that recited “performing a Boolean algebraic evaluation” was not indefinite, because the “performing” recitation was merely a capability of the processor, not an activity performed by a user. Because UltimatePointer’s claim only indicated that the claimed structure has a particular capability (i.e., that the image sensor can generate data), and does not require that any data be actually generated by a user, the court held that the claim is not indefinite.
In the instant case, claim 15 requires a laser irradiation control unit configured to control the stage and the laser apparatus and perform processing of reading, calculating, and moving. The question is whether “configured to” recites a capability of the laser irradiation control unit, which would not make claim 15 indefinite. However, in Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., No. 11-1147 (Fed. Cir. Mar. 14, 2012), the Federal Circuit noted that in claim drafting, “adapted to” can sometimes carry the broader meaning (capable of), and can sometimes carry the narrower one (designed to). In the course of its discussion, the Court listed the following terms as having the narrower meaning: “made to;” “designed to;” “configured to”, and the following terms as having the broader meaning: “suitable for;” “capable of;” “having the capacity to”.  Since “configures to” has a narrower meaning than, for example, “capable of”, it is unclear whether infringement of claim 15 would require creating the claimed laser irradiation system and/or performing the recited method steps of reading, calculating, and moving. It is important that a person of ordinary skill in the art be able to  understand how to avoid infringement of a patent that may ultimately issue from this application.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claims 16 and 19 recite further processing that is performed by the laser irradiation control unit. Neither claim requires the laser irradiation system to comprise any additional elements. Since dependent claims 16 and 19 recite how the laser irradiation system of independent claim 15 operates, neither claim .further limits the laser irradiation system of claim 15. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jyumonji, US 2004/0110335, in view of Pin et al., JP 10-50624, further in view of Kubouchi et al., JP 2010-212530, all cited by Applicant on the Information Disclosure Statement submitted on 21 July 2020. 
With respect to claim 15, Jyumonji, US 2004/0110335, discloses a laser irradiation system, shown in Fig. 1, comprising: 
a stage 1 configured to move, in at least one scanning direction (see paragraph [0004]), an irradiation object 12/13 in which an impurity source film containing at least an impurity element as a dopant is formed on a semiconductor substrate; 
a laser apparatus 5/27 configured to generate a pulse laser beam having photon energy larger than the bandgap energy of the semiconductor substrate (see Fig. 1 and paragraphs [0028], [0033], [0048], and [0078]);
an optical system (see Fig. 5 and paragraph [0073]) through which the pulse laser beam is shaped to have a rectangular beam shape and incident on an irradiation region having a rectangular shape and set on the irradiation object. Although Jyumonji disclose that the doping doping of the dopant can be controlled by controlling the emission time of the laser systems 5 and 27, and that the pulse laser beam is shaped to have a rectangular beam shape, Jyumonji lacks anticipation of a laser irradiation control unit configured to control the stage and the laser apparatus and perform processing of; reading, as a first irradiation condition for laser doping, first fluence that is fluence per pulse of the pulse laser beam with which the irradiation region is irradiated and a first irradiation pulse number that is the number of irradiation pulses the irradiation region is irradiated, the number being equal to or larger than two, the first fluence being equal to or larger than a threshold at or beyond which ablation occurs to the impurity source film when the irradiation object is irradiated with the pulse laser beam in the same number of pulses as the first irradiation pulse number and smaller than a threshold at or beyond which damage occurs to a surface of the semiconductor substrate; calculating a first scanning speed Vdx based on Expression (e) below when Bx represents a width of the irradiation region in a scanning direction, Nd represents the first irradiation pulse number, and f represents a repetition frequency of the pulse laser beam; and moving the irradiation object at the first scanning speed Vdx relative to the irradiation region while irradiating the irradiation region with the pulse laser beam at the repetition frequency f, wherein 
Vdx = f · Bx/Nd   (e).  
Pin et al. disclose a laser doping and method for radiating, to an irradiation object in which an impurity source film (source film 102) including an impurity element (phosphorus or boron) as a dopant is formed on a semiconductor substrate (silicon substrate or the like 106), pulsed laser light having a photon energy greater than the band gap energy of the semiconductor substrate, the method comprising the following: A. a step for reading, as a first irradiation condition for laser doping, a first fluence (fig. 6; 150-350 mJ/cm2) as the fluence per pulse of the pulsed laser light radiated to a rectangular irradiation region set on the irradiation object, and a first irradiation pulse number as the number of irradiation pulses (2 or more) radiated to the irradiation region, the first fluence being equal to or greater than a threshold value (apparent from paragraph [0020]) at which ablation of the impurity source film occurs when the irradiation object is irradiated with the first irradiation pulse number of pulses of the pulsed laser light, and a surface region 114 of the semiconductor substrate being melted by the pulsed laser at this time and the semiconductor substrate being doped with the impurity element. Here, due to being on the order of 150-350 mJ/cm2, the first fluence is highly likely to be less than the threshold value at which damage to the surface of the semiconductor substrate occurs, and laser doping is performed in this instance by ablating an impurity thin film and melting the surface of the semiconductor substrate. Considering that the resultant product is then used as a device, the first fluence could appropriately be set to a value less than the threshold value at which the surface of the semiconductor substrate is damaged. Pin et al. disclose laser doping of an impurity by radiating pulsed laser light to an impurity thin film (target plate 2 including phosphorus) including an impurity, disposed on a silicon semiconductor substrate 1, to cause ablation thereof, and considering that the resultant product is then used as a device, the output of the pulsed laser light could appropriately be set to a value less than the threshold value at which the surface of the semiconductor substrate is damaged. Moving the pulsed laser light at a scan speed Vdx specified by formula (e), as described in Kubouchi et al., JP 2010-212530, (irradiation pulse number N = (spot edge size L/scan speed V) · pulse repetition frequency f , therefore, V = (f · L)/N), is known in the art. Therefore, the method recited in independent claim 15 does not patentably distinguish Applicant’s claimed laser irradiation system form the known laser irradiation system of Jyumonji in light of Pin et al. and Kubouchi et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various laser irradiation systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822